Citation Nr: 1414479	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-37 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right and left ankle disabilities.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for mitral valve prolapse.

6.  Entitlement to service connection for right and left leg disabilities, claimed as poor circulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is a veteran who served on active duty from June 1968 to January 1970.  He had additional service in the Naval Reserve from June 1962 to June 1972 and from October 1975 to May 2005, to numerous periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent his claims.  

While the Veteran's period of active duty from June 1968 to January 1970 has been verified, the specific dates of his periods ACDUTRA and INACDUTRA have not been verified.  (The record merely shows the number of days spent on INACDUTRA and ACDUTRA.)  After verifying the specific dates of the Veteran's period of INACDUTRA and ACDUTRA, all outstanding service treatment records generated by such service are to be associated with the claims file.  In particular, records from the Veteran's December 1997 back surgery at Andrews Air Force Base should be associated with the claims file.  

Thereafter, the Veteran should be scheduled for VA examinations to determine the etiology of his claimed disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and verify all periods of the Veteran's service, including  all specific periods of INACDUTRA and ACDUTRA. 

2. Arrange for an exhaustive search for the Veteran's complete STRs.  The extent of the effort to obtain such records should be documented in the claims file. 

3.  Thereafter, arrange for the Veteran to be examined by physicians with the appropriate expertise to determine the nature and etiology of any recently diagnosed hearing loss disability, back disability, bilateral ankle disability, bilateral foot disability, mitral valve prolapse and vein disability of the legs.  The claims file and VVA file must be made available to the examiners for review.  The examiners shall provide answers to the following questions: 

A)  Does the Veteran have hearing loss disability, back disability, bilateral ankle disability, bilateral foot disability, mitral valve prolapse and/or vein disability of the legs that was present during the appeal period?

B)  For each and/or every disability diagnosed, the examiner must state whether it is at least as likely as not that the condition:

i. is related to, or had its onset during, any period of active military service, active duty for training (ADUTRA) or inactive duty for training (INACDUTRA);

ii. had its onset during active military service or within one-year of separation from service; or

iii. was aggravated by any period of active military service or ACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


